Opinion by
Judge Pryor:
It does not appear from the record in this case that the appellant is, or was when these proceedings were instituted, a married woman, but it does appear that she is authorized to trade as a feme *701sole, to sue and be sued, and we perceive no reason why upon her failure to produce the property or pay the money owing or belonging to the debtor when she is required to do so by rule an ordinary execution may not issue. Her response to the rule is insufficient because the same matters were put in issue on the trial and a judgment rendered, and when this judgment is sought to be enforced by rule the appellant attempts to malee the same defense to the rule that had been made when judgment was rendered. On the former hearing in this court it was adjudged that the appellee was entitled to recover, but that no personal judgment could be rendered as none was asked. The proceeding being by rule as suggested by this court and the appellant failing to comply with the order of court and giving no sufficient reason for her failure to do so, it was proper to render the judgment.

O. D. McManama, for appellant.

D. IF. Rodman, for appellee.
The judgment below is affirmed.